Case 3:15-cv-01106-TJC-PDB Document 74 Filed 12/20/19 Page 1 of 2 PageID 2189



                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


    RANDOLPH SELLERS,
    individually and on behalf of a class
    of persons similarly situated and
    TABETHA SELLERS, individually
    and on behalf of a class of persons
    similarly situated

          Plaintiffs,

    v.                                           Case No. 3:15-cv-1106-J-32PDB

    RUSHMORE LOAN
    MANAGEMENT SERVICES, LLC,

          Defendant.



                                       ORDER

          On October 29, 2019, the Eleventh Circuit issued an opinion (Doc. 72)

    vacating this Court’s Order denying class certification (Doc. 62) so that on

    remand, the undersigned “may reconsider whether common questions of law or

    fact predominate given that the question of whether the ‘Bankruptcy Code

    precluded and/or preempted the FDCPA and FCCPA’ raises a common, rather

    than an individualized, legal issue.” Sellers v. Rushmore Loan Mgmt. Servs.,

    LLC, 941 F.3d 1031, 1044 (11th Cir. 2019).
Case 3:15-cv-01106-TJC-PDB Document 74 Filed 12/20/19 Page 2 of 2 PageID 2190



          On January 16, 2018, the Court issued an Order stating: “As soon as the

    Eleventh Circuit has ruled on Plaintiffs’ appeal, the parties shall file an

    amended joint case management report that takes into consideration the status

    of the case at that time.” (Doc. 67). Additionally, the parties should either file

    joint or separate submissions as to how the Court should proceed given the

    Eleventh Circuit’s decision.

          Accordingly, it is hereby

          ORDERED:

          1.    By January 17, 2020, the parties shall file an amended joint case

    management report and the requested submission.

          2.    The Clerk shall reopen the file.

          DONE AND ORDERED in Jacksonville, Florida the 20th day of

    December, 2019.




                                                     TIMOTHY J. CORRIGAN
                                                     United States District Judge

    sej
    Copies:

    Counsel of record




                                            2
